Name: Commission Regulation (EC) NoÃ 738/2005 of 13 May 2005 amending Regulation (EC) NoÃ 1040/2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a financial contribution from the Community for plant-health control and repealing Regulation (EC) NoÃ 2051/97
 Type: Regulation
 Subject Matter: EU finance;  agricultural policy
 Date Published: nan

 14.5.2005 EN Official Journal of the European Union L 122/17 COMMISSION REGULATION (EC) No 738/2005 of 13 May 2005 amending Regulation (EC) No 1040/2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a financial contribution from the Community for plant-health control and repealing Regulation (EC) No 2051/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fifth subparagraph of Article 23(5) thereof, Whereas: (1) Commission Regulation (EC) No 1040/2002 (2) covers expenditure relating directly to the necessary measures which have been taken or are planned for the purpose of combating harmful organisms introduced from third countries or from other areas in the Community, in order to eradicate or, if that is not possible, to contain them. (2) In accordance with Article 4(3) of that Regulation no financial contribution is to be granted unless the total amount of eligible expenditure per year reaches a threshold of EUR 50 000. (3) Experience has shown that the dossiers submitted by the Member States in general meet the requirements of Regulation (EC) No 1040/2002, with the exception of the requirement regarding the minimum amount of eligible expenditure per year. Indeed in certain cases, especially in Member States where only a small part of the national territory is used for agriculture and where consequently lower expenses are incurred for controlling outbreaks of harmful organisms, the amount of eligible expenditure per year was below the threshold of EUR 50 000. (4) A financial contribution should therefore also be granted for dossiers where the amount of eligible expenditure per year is substantially less than EUR 50 000. (5) Regulation (EC) No 1040/2002 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS REGULATION: Article 1 In Article 4(3) of Regulation (EC) No 1040/2002, the third sentence is replaced by the following: The financial contribution from the Community shall not be granted where the total amount of eligible expenditure per year, as referred to in Article 4(1), is less than EUR 25 000. Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply with effect from 1 January 2005 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2005/16/EC (OJ L 57, 3.3.2005, p. 19). (2) OJ L 157, 15.6.2002, p. 38.